Citation Nr: 1735175	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  09-47 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for a back disability.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for liver disease.

4.  Entitlement to service connection for liver disease.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depression.

6.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected right ankle fracture residuals.

7.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected closed fracture of the left distal tibia.


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from November 1968 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

This matter was previously before the Board in September 2013, at which time the Board reopened the Veteran's claim for entitlement to service connection for PTSD, and remanded the remaining issues for further development.  

In September 2013, the Board noted that a total rating based on unemployability due to service-connected disability (TDIU) was denied in the January 2009 rating decision.  The Veteran's notice of disagreement did not include this issue; however, a March 2009 letter written by the Veteran's wife in his behalf indicated that he sought "100% service connected unemployable."  The Board found that it was unclear whether this communication was intended to constitute a notice of disagreement with the January 2009 rating decision, and referred the matter to the agency of original jurisdiction (AOJ) for clarification.  It does not appear that any further development transpired.  Therefore, the Board will again refer this matter for clarification.

The issues of (1) entitlement to service connection for a back disability; (2) entitlement to service connection for liver disease; (3) entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depression; (4) entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected right ankle fracture residuals; and (5) entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected closed fracture of the left distal tibia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a July 2005 rating decision, the RO denied service connection for a degenerative disc disease (DDD) of the spine as secondary to the service-connected disability of residuals, closed fracture, left distal tibia.

2.  The evidence received since the July 2005 decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disability.

3.  In a February 2006 rating decision, the RO denied service connection for a liver condition.

4.  The evidence received since the February 2006 decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a liver condition.


CONCLUSIONS OF LAW

1.  The July 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.  38 C.F.R. § 3.156 (2016); 38 U.S.C.A. § 5108 (West 2014).

3.  The February 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2014).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a liver condition.  38 C.F.R. § 3.156 (2016); 38 U.S.C.A. § 5108 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The Board has determined that the evidence is sufficient to reopen the Veteran's claims of entitlement to service connection for a back disability and liver disease; accordingly, no further discussion of the VCAA is necessary with respect to these claims. 

Analysis

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

A. Back

In this case, service connection for a degenerative disc disease (DDD) of the spine as secondary to the service-connected disability of residuals, closed fracture, left distal tibia was denied in a July 2005 rating decision.  The RO found that there was no evidence that the DDD of the spine was related to the service-connected disability of residuals, closed fracture of the left tibia, nor was there evidence of an in-service injury.

The evidence added to the record since the July 2005 rating decision includes a statement by the Veteran in February 2008 that in the mid 1970's (around 1975), he fell out of a deuce and a half and landed on his back at Camp Robinson in North Little Rock.  He states that he has had problems with his back ever since.

Because the evidence added to the record since the July 2005 rating decision addresses a potential in-service injury, the Board finds that new and material evidence has been presented and the claim is reopened.

B. Liver

Similarly, service connection for a liver condition was denied in February 2006.  The RO specified that service connection was denied because there was no evidence to substantiate the Veteran's service in the Republic of Vietnam.  In addition, the RO found that the liver condition is considered a congenital or developmental defect, and unrelated to military service.

Since the February 2006 denial the Veteran submitted statements in February 2008 that while he was in Vietnam in 1971 in "Kwen Long Province, Specialty Forces Camp; Base 611 and Base 604 - both special forces camps; Madrid Bar in Bankok, Thailand; Hung Hoe; Nam Yue; Hong Nang; Kham Duc - special forces camp; Dong Hau; Na Trang; Khe Son; Long Ben and Com Sac Intell Base."  He also states that in 1972, he participated in operation "Neon Play" and "Lam Som 719"; he trained South Vietnamese troops and Mong people; and he was involved in the stroke on an loc from Cambodia to take it back from the NVA.  In October 2009, the Veteran submitted a statement that a doctor told him that his liver problems were due to chemicals.

Because the evidence added to the record since the February 2006 rating decision addresses the Veteran's claimed service in Vietnam, as well as a statement supporting a nexus between potential foreign service and his present disability, the Board finds that new and material evidence has been presented and the claim is reopened.



ORDER

New and material evidence having been presented, the petition to reopen the claim of entitlement to service connection for a back disability is granted.

New and material evidence having been presented, the petition to reopen the claim of entitlement to service connection for liver disease is granted.


REMAND

The Board finds that further development is necessary before it can adjudicate the Veteran's claim.  First, the Board finds that there are still outstanding treatment records, identified by the Veteran, that have not been obtained.  The Veteran requested in his March 2009 notice of disagreement that treatment records be obtained from VA Clinic, Fort Smith.  The Veteran's treatment at Fort Smith is mentioned in a VA treatment record from November 2010.  However, no Fort Smith records appear in the claim file, and it does not appear that an attempt was made to obtain them.  Similarly, in a VCAA Notice Response received by the VA in March 2010, the Veteran requested that medical records be obtained from VAMC, Little Rock, Arkansas to support his claim.  It is unclear to the Board that these records were obtained either.  Therefore, in order to fulfill VA's duty to assist the Veteran, the Board will remand to obtain the requested records.

In addition, in a January 2009 rating decision the RO declined to reopen the Veteran's claims for service connection for DDD of the spine and a liver condition.  The Board's decision above reopens these claims.  When the Board reopens a claim which the RO declined to reopen, the claim must be remanded for initial consideration of the merits by the RO, unless there is a waiver [of such review] from the veteran or the Board determines that no prejudice would result from the Board's initial de novo adjudication of the claim.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board proceeds to the merits of a claim that the RO has not previously considered, the Board must determine whether such action prejudices the Veteran).

Here, the Veteran has not waived his right to RO initial consideration of his claims for service connection for a back disability and liver disease, and the Veteran would be prejudiced if the Board proceeded in deciding these claims.  Consequently, a remand for initial consideration by the RO is required.

Further, concerning the Veteran's claim for an acquired psychiatric disorder, in its prior remand, the Board stated that depression is noted in the record, for example, in November 1993 and July 2002 private treatment records, and that the issue of entitlement to service connection for these diagnoses has not been adjudicated.  The Board will remand for an examiner to opine whether the Veteran's diagnosed psychiatric disorders are more likely than not related to any disease or injury in service.  The Board notes that in formulating an opinion the examiner should consider that there is no evidence in the Veteran's military records that indicates service in the Republic of Vietnam.

Finally, as discussed in its September 2013 remand, the Board notes that the Veteran seeks service connection for peripheral neuropathy of the lower extremities.  The medical evidence of record suggests that this disability might be related to medications prescribed for the Veteran's liver disease, for which he underwent transplant in 2000.  Specifically, the Veteran indicated in a November 2009 statement that he had a burning sensation in his feet that he had been told was from his anti-rejection medication.  The Board notes that further development and adjudication of the Veteran's claim for liver disease may provide evidence in support of his claim for peripheral neuropathy.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include records from VA Clinic, Fort Smith, identified by the Veteran in his March 2009 notice of disagreement, and VAMC, Little Rock, Arkansas, identified by the Veteran in the March 2010 VCAA Notice Response.

All attempts to fulfill this development must be documented in the claim file.  If the search for any such records yields negative results, that fact should be clearly noted and the Veteran must be informed in writing.

2.  After completing the above directive, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any psychiatric disability(ies) diagnosed.

The examiner must be provided a copy of the claim folder, and a review of the claim folder must be noted in the subsequent report.

The examiner should identify all psychiatric diagnoses contained in the Veteran's medical records, to include depression as noted in the November 1993 and July 2002 private treatment records.

The examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any acquired psychiatric disorder is related to any disease or injury in service.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The Board notes that in formulating an opinion the examiner should consider that there is no evidence in the Veteran's military records that indicates service in the Republic of Vietnam.

A complete rationale for all opinions expressed should be provided in the examination report.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


